DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB17024076, filed on February 14, 2017. Acknowledgment is made to applicant’s claim for priority to Application No. 15/881,283 filed January 26, 2018. 

Status of Claims
This Office Action is responsive to the amendment filed on November 16, 2021. As directed by the amendment: claims 37, 39, 41-43, 45, 47, 49, and 53 have been amended and claims 60-63 have been added. Thus, claims 37-63 are presently pending in this application. 
Applicant’s amendments to claim 53 obviate the previous objection to claim 53. Claims 37 and 54, and claims 38-53 and 55-29 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Claims 37-41, 45, 48, and 51-56 were previously rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. No. 2008/0156321) in view of Cottenden et al. (U.S. Pub. No. 2020/0297945). Claim 42 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Ritson et al. (U.S. Patent No. 5,394,866). Claims 43-44, 46, and 57-59 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Keller et al. (U.S. Patent No 6,461,591). Claims 47 and 49-50 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Stedman et al. (U.S. Publication No. 2011/0155129). Applicant’s amendments necessitate the application of new grounds of rejections, shown below. 

Claim Objections
Claims 43 and 45 are objected to because of the following informalities:  
Claim 43 recites “wherein the canister internal reservoir”, ln 1-2 should read -- wherein the canister interior reservoir --; 
Claim 45 recites “wherein the canister”, ln 1 should read --wherein the pressurized canister--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-42, 45, 48, 51-56, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. No. 2008/0156321; hereinafter: “Bowman”) in view of Kaar et al. (U.S. Pub. No. 2014/0109904; hereinafter: “Kaar”) in view of Cottenden et al. (U.S. Pub. No. 2020/0297945; hereinafter: “Cottenden”).
Regarding Claim 37, Bowman discloses a breath actuated inhaler comprising a drive (6; Fig. 8a-9) adapted to drive a pressurized canister (20; Fig. 8a-9; ¶ 0039) so as to retract a metering valve stem (24; Fig. 8a-9) into the pressurized canister to fire the pressurized canister, the pressurized canister comprising a metering chamber (¶ 0039) and an interior reservoir pressurized canister at a position of the canister relative to the valve stem at which the pressurized canister fires (Fig. 8a-9), the breath actuated inhaler further having a metering valve biasing element (¶ 0067) together with the drive to hold the pressurized canister in a ready-to-fire configuration (Fig. 8a) in which pressurized canister is displaced from the end positions and the metering chamber is isolated from the atmosphere [Fig. 8f; ¶¶ 0039-0040, 0050-0051, 0061-0087; Examiner notes: Bowman discloses, at least, due to the camming action of helical cam member (110; Fig. 8a-9) pivoting about pivot point (120; Fig. 8a-9) the canister begins at a rest position with the cover (2; Fig. 8a-9) covering mouthpiece (60; Fig. 8a-9) and displaces to a ready-to-fire position (Fig. 8a).] and wherefrom, in response to air flow, the pressurized canister is movable to close communication between and the interior reservoir and to open communication between the metering chamber and the atmosphere. (Fig. 8a-8f, 9; ¶¶ 0039-0040, 0050-0051, 0061-0087).
Bowman does not specifically disclose the breath actuated inhaler comprising a metering valve spring as the metering valve biasing element and a dose counter with a dose counter biasing element that cooperate together with the drive to hold the pressurized canister in a ready-to-fire configuration and wherein the canister is adapted to move during operation between 1 and 4 mm between end positions of its length of travel relative to the valve stem and wherein the suitable magnitude is greater than 35N and less than 60N of force. 
Kaar teaches a dose counter for a metered-dose inhaler comprising a pressurized canister (6; Fig. 28a-28c) a metering valve spring (“internal valve spring”; ¶¶ 0031, 0106, 0118) and a dose counter (818; Fig. 26-28c) configured to be used in a breath actuated inhaler (¶ 0009); and wherein the dose counter comprises a dose counter biasing element (826; Fig. 26, 28a-28c) that is preloaded in a ready-to-fire configuration (¶¶ 0160-0169) for the purpose of counting doses 
Cottenden teaches a breath actuated inhaler (100; Fig. 1; ¶ 0067) comprising a pressurized canister (51; Fig. 1, 10, 13; Abstract; ¶¶ 0060-0062, 0086, 0088-0089, 0092, 0102), wherein the canister being adapted to move during operation between 1 and 4 mm between end positions of its length of travel relative to the valve stem (¶ 0008, 0065, 0067; Examiner notes: Cottenden discloses a travel length of 2-3 mm of a valve stem of a canister.), the drive being arranged to apply a firing force of greater than 35N and less than 60N of force [¶¶ 0008, 0089; Claim 6; Examiner notes: The recited range does not include the extremes of 35N and 60N. (i.e. 35N < firing force < 60N or from 36N to 59N.). Cottenden discloses the firing force of at least 40N (i.e. a firing force of 40N or greater).] to the canister at a position of the canister relative to the valve stem at which the canister fires (¶¶ 0008, 0089) for the purpose of providing adequate force to operate a valve (54; Fig. 1) of the canister that utilizes hydrofluorocarbons such as hydrofluoroalkane (HFA) propellant (¶ 0002).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). Specifically, Cottenden discloses the range of firing force as being 40N or greater (¶¶ 0008, 0089, Claim 6), which overlaps the claimed firing force range of 36N to 59N. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Cottenden discloses the claimed range of firing force of greater than 35N and less than 60N (See Cottenden: ¶¶ 0008, 0089, Claim 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the breath actuated inhaler of Bowman to include the metering valve spring being the metering valve biasing element and the dose counter with the dose counter biasing element that cooperate together with the drive to hold the pressurized  hydrofluoroalkane (HFA) propellant (See Cottenden: ¶ 0002).
Regarding Claim 38, the modified device of Bow man discloses the breath actuated inhaler wherein the drive comprises a drive spring (See Bowman: 6; Fig. 8a-9; ¶¶ 0061-0087).
Regarding Claim 39, the modified device of Bowman discloses the breath actuated inhaler wherein the pressurized canister is arranged to move between 1 and 3 mm between the end positions (See Cottenden: ¶¶ 0008, 0065, 0067; See Kaar: ¶ 0167; Examiner notes: Cottenden discloses a travel length of 2-3 mm and Kaar discloses a travel length of 2-4 mm.).
Regarding Claim 40, the modified device of Bowman discloses the breath actuated inhaler wherein the drive is adapted to provide the firing force as more than 40N and less than 60N [¶¶ 0008, 0089; Claim 6; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case, Cottenden discloses the firing force of at least 50N. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the invention that Cottenden discloses the firing force overlapping the range of 41N and 59N (See above).].  
Regarding Claim 41, the modified device of Bowman discloses the breath actuated inhaler wherein the firing force is equal to that required to fire the pressurized
Regarding Claim 42, the modified device of Bowman discloses the breath actuated inhaler wherein the dose counter biasing element comprises a dose counter return spring (See Kaar: 826: Fig. 26, 28a-28c; ¶¶ 0160-0169), and wherein the firing force is greater than the sum at the point of firing of opposing forces applied to the pressurized canister by the metering valve spring in the pressurized canister and [[a]] the dose counter return spring
Regarding Claim 45, the modified device of Bowman discloses the breath actuated inhaler wherein the canister interior reservoir contains one or more active ingredients. (See Bowman: ¶ 0037).
Regarding Claim 48, the modified device of Bowman discloses the breath actuated inhaler further comprising an actuator system (See Bowman: 3; Fig. 8a-9; ¶¶ 0061-0065) for operating the drive.
Regarding Claim 51, the modified device of Bowman discloses the breath actuated inhaler wherein the actuator includes a trigger (See Bowman: 57; Fig. 8a-9; ¶¶ 0071-0075).

Regarding Claim 52, the modified device of Bowman discloses the breath actuated inhaler, shown above. 
The modified device of Bowman does not specifically disclose the breath actuated inhaler wherein the actuator is electromechanical. 
Cottenden teaches a breath actuated inhaler (100; Fig. 1; ¶ 0067) comprising an actuator system (130; Fig. 1; ¶¶ 0060, 068, 0120) for operating the drive wherein the actuator is electromechanical (¶¶ 0033, 0047, 0068) for the purpose of avoiding the need for bulky spacer devices (¶ 0050) and allowing the breath actuated inhaler to be utilized in variety of inhalers including one or more of a pressurized metered dose inhaler (pMDI) (e.g., a press-and-breathe pMDI, a mechanical (i.e., mechanically triggered) breath-actuated pMDI, an electronic (i.e., an  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bowman to include the actuator is electromechanical as taught by Cottenden for the purpose of avoiding the need for bulky spacer devices (See Cottenden: ¶ 0050) and allowing the breath actuated inhaler to be utilized in variety of inhalers including one or more of a pressurized metered dose inhaler (pMDI) (e.g., a press-and-breathe pMDI, a mechanical (i.e., mechanically triggered) breath-actuated pMDI, an electronic (i.e., an electronically triggered) breath-actuated pMDI, or a combination thereof); a dry powder inhaler (e.g., a single dose (e.g., capsule) DPI, a multi-dose (e.g., tape based, or reservoir based) DPI, or a combination thereof); a nebulizer (e.g., a pocket nebulizer); or a combination thereof (See Cottenden: ¶ 0048).
Regarding Claim 53, the modified device of Bowman discloses the breath actuated inhaler wherein the drive is configured to hold the valve stem depressed with the metering chamber of the canister communicating with atmosphere (See Bowman: Fig. 8a-9; ¶¶ 0061-0087).

Regarding Claim 54, Bowman discloses a breath actuated inhaler method comprising a breath actuated inhaler comprising a drive (6; Fig. 8a-9) adapted to drive a pressurized canister (20; Fig. 8a-9; ¶ 0039) so as to retract a metering valve stem (24; Fig. 8a-9) into the pressurized canister to fire the pressurized canister, the pressurized canister comprising a metering chamber (¶ 0039) and an interior reservoir (interior of cylindrical body 22; Fig. 8a-9), the drive being arranged to apply a firing force of suitable magnitude (¶¶ 0061-0063) to the pressurized canister at a position of the canister relative to the valve stem at which the pressurized canister fires (Fig. 8a-9), the breath actuated inhaler further having a metering valve biasing element (¶ 0067) to hold the pressurized canister in a ready-to-fire configuration (Fig. 8a) in which pressurized canister is displaced from the end positions and the metering chamber is isolated from the atmosphere [Fig. 8f; ¶¶ 0039-0040, 0050-0051, 0061-0087; Examiner notes: Bowman discloses, at least, due to the camming action of helical cam member (110; Fig. 8a-9) pivoting about pivot point (120; Fig. 8a-9) the canister begins at a rest position with the cover (2; Fig. 8a-9) covering mouthpiece (60; Fig. 8a-9) and displaces to a ready-to-fire position (Fig. 8a).] and wherefrom, in response to air flow, the pressurized canister is movable to close communication between and the interior reservoir and to open communication between the metering chamber and the atmosphere. (Fig. 8a-8f, 9; ¶¶ 0039-0040, 0050-0051, 0061-0087) and the method comprises administer a therapeutically effective amount of one or more active ingredients (e.g. a dose of a medicament; ¶¶ 0039, 0061-0087).
Bowman does not specifically disclose the breath actuated inhaler of the breath actuated inhaler method comprising a metering valve spring as the metering valve biasing element and a dose counter with a dose counter biasing element that cooperate together with the drive to hold the pressurized canister in a ready-to-fire configuration and wherein the canister of the breath actuated inhaler of the breath actuated inhaler method is adapted to move during operation between 1 and 4 mm between end positions of its length of travel relative to the valve stem and wherein the suitable magnitude is greater than 35N and less than 60N of force. 
Kaar teaches a dose counter for a metered-dose inhaler comprising a pressurized canister (6; Fig. 28a-28c) a metering valve spring (“internal valve spring”; ¶¶ 0031, 0106, 0118) and a dose counter (818; Fig. 26-28c) configured to be used in a breath actuated inhaler (¶ 0009); and wherein the dose counter comprises a dose counter biasing element (826; Fig. 26, 28a-28c) that is preloaded in a ready-to-fire configuration (¶¶0160-0169) for the purpose of counting doses administered while preventing failure rate by allowing overtravel of the pressurized canister (¶¶ 0022-0023, 0160-0169).
 hydrofluoroalkane (HFA) propellant (¶ 0002).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). Specifically, Cottenden discloses the range of firing force as being 40N or greater (¶¶ 0008, 0089, Claim 6), which overlaps the claimed firing force range of 36N to 59N. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Cottenden discloses the claimed range of firing force of greater than 35N and less than 60N (See Cottenden: ¶¶ 0008, 0089, Claim 6).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the breath actuated inhaler of the breath actuated inhaler method to include the metering valve spring being the metering valve biasing element and the dose counter with the dose counter biasing element that cooperate together with the drive to hold the pressurized canister in the ready-to-fire configuration as taught by Kaar and to modify the canister of the breath actuated inhaler of the breath actuated inhaler method of Bowman to  hydrofluoroalkane (HFA) propellant (See Cottenden: ¶ 0002).
Regarding Claim 55, the modified device of Bowman discloses the breath actuated inhaler method wherein the step of actuating the inhaler comprises inhaling through the inhaler (See Bowman: ¶¶ 0061-0087). 
Regarding Claim 56, the modified device of Bowman discloses the breath actuated inhaler method wherein the respiratory disease or disorder is asthma (See Bowman: ¶¶ 0053, 0061-0087).

Regarding Claim 60, the modified device of Bowman discloses the breath actuated inhaler wherein the pressurized canister is adapted to move during operation about 4 mm between end positions of its length of travel relative to the valve stem (See Kaar: ¶¶ 0160-0169; Examiner notes: Kaar discloses a travel length of 2-4 mm).
Regarding Claim 61, the modified device of Bowman discloses the breath actuated inhaler wherein the dose counter biasing element comprises a dose counter return spring (See Kaar: 826; Fig. 26, 28a-28c; ¶¶ 0160-0169).

Claims 43-44, 46, and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Cottenden in view of Kaar as applied to claims 37, 45, and 54, respectively, above, and further in view of Keller et al. (U.S. Patent No 6,461,591; hereinafter: “Keller”).
Regarding Claims 43-44, the modified device of Bowman discloses the breath actuated inhaler of claim 37, shown above. 
The modified device of Bowman does not explicitly disclose the breath actuated inhaler wherein the pressurized canister has an interior reservoir containing a hydrofluoroalkane propellant and the propellant comprises a cosolvent. 
Keller teaches a medical aerosol formulation comprising a pressurized canister has an interior reservoir containing a hydrofluoroalkane propellant and the propellant comprises a cosolvent (Abstract; col 6, ln 45- col 7, ln 13; col 5, ln 27-42) for the purpose of minimizing the decrease of the internal pressure in the internal reservoir of the canister as the canister empties (col 6, ln 45- col 7, ln 13; col 5, ln 27-42). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bowman to include the pressurized canister having the internal reservoir containing the hydrofluoroalkane propellant and the propellant comprising the cosolvent as taught by Keller for the purpose of minimizing the decrease of the internal pressure in the internal reservoir of the canister as the canister empties (See Keller: col 6, ln 45- col 7, ln 13; col 5, ln 27-42).
Regarding Claim 46, the modified device of Bowman discloses the breath actuated inhaler of claim 45, wherein the canister interior reservoir contains one or more active ingredients. (See Bowman: ¶ 0037), shown above. 
The modified device of Bowman does not specifically disclose the breath actuated inhaler wherein the one or more active ingredients comprise beclomethasone dipropionate. 
Keller teaches a medical aerosol formulation comprising a pressurized canister having an interior reservoir containing an active ingredients of beclomethasone dipropionate (col 10, ln 54; col 11, ln 23- col 12, ln 27) for the purpose of increasing the dose while reducing the loss of active compound in the mouth tube, and reducing oropharyngeal deposition (col 10, ln 54; col 11, ln 23- col 12, ln 27).

 
Regarding Claims 57-59, the modified device of Bowman discloses the breath actuated inhaler method of claim 54, shown above. 
The modified device of Bowman does not specifically disclose the breath actuated inhaler method wherein the one or more active ingredients comprise a corticosteroid and beclomethasone dipropionate or tiotropium bromide and wherein the respiratory disease or disorder is COPD.
Keller teaches a medical aerosol formulation comprising the active ingredients comprise corticosteroid and beclomethasone dipropionate (col 11, ln 23- col 12, ln 27; col 7, ln 48- col 8, ln 64), which are well known to treat COPD, for the purpose of treating COPD (col 11, ln 23- col 12, ln 27; col 7, ln 48- col 8, ln 64). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of the breath actuated inhaler method of Bowman to include the active ingredients comprising corticosteroid and beclomethasone dipropionate to treat COPD as taught by Keller for the purpose of treating COPD (See Keller: col 11, ln 23- col 12, ln 27; col 7, ln 48- col 8, ln 64). 

Claims 47 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Kaar in view of Cottenden as applied to claim 37, and 48, respectively, above, and further in view of Stedman et al. (U.S. Publication No. 2011/0155129; hereinafter: “Stedman”).
Regarding Claim 47, the modified device of Bowman discloses the breath actuated inhaler of claim 37, shown above. 
pressurized canister comprises a primeless metering valve.
Stedman teaches a metered dose inhaler comprising a canister (520) that comprises a primeless metering valve (530; ¶¶ 0009, 0012, 0065-0066, 0073) for the purpose of allowing the pressurized contents of the canister to freely flow into and out of the metering chamber (¶ 0066). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bowman to include the canister having the primeless metering valve as taught by Stedman for the purpose of allowing the pressurized contents of the canister to freely flow into and out of the metering chamber (See Stedman: ¶ 0066).

Regarding Claim 49, the modified device of Bowman discloses the breath actuated inhaler of claim 48, shown above. 
The modified device of Bowman does not explicitly disclose the breath actuated inhaler wherein the actuator system includes a vacuum chamber external to the metering chamber having a vacuum release system operable to permit the drive to drive movement of the pressurized canister relative to the valve stem. 
Stedman teaches a metered dose inhaler comprising an actuator system (¶¶ 0064-0073; Fig. 10) includes a vacuum chamber (560; Fig. 10) external to a metering chamber (E, Fig. A annotated below) having a vacuum release system (an eductor, a diaphragm, a manifold, a trigger, a siphon hole,  and a cradle; ¶¶ 0064-0073; Fig. 10) operable to permit a drive (“triggering mechanism”) to drive movement of the canister relative to a valve stem (F, Fig. A annotated below; ¶¶ 0064-0073) for the purpose of triggering the breath-actuated drive mechanism (¶¶ 0066, 0068).

    PNG
    media_image1.png
    552
    685
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 10 of Stedman.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Holroyd to include the actuator system includes a vacuum chamber having a vacuum release system operable to permit the drive to drive movement of the canister relative to the valve stem as taught by Stedman for the purpose of triggering the breath-actuated drive mechanism (See Stedman: ¶¶ 0066, 0068).
Regarding Claim 50, the modified device of Bowman discloses the medicament dispensing device, of claim 49, wherein the vacuum release system is air flow actuatable (See Stedman: ¶¶ 0066, 0068).

Allowable subject matter
Claims 62-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record, shown above, fail to disclose or render obvious the breath actuated inhaler wherein the metering valve spring and the dose counter biasing element combine with a vacuum force from the vacuum chamber to oppose a force from the drive when the pressurized canister is in the ready-to-fire configuration, as recited in dependent claims 62 and 63.

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to: “the breath actuated inhaler further having a metering valve spring and a dose counter with a dose counter biasing element that cooperate together with the drive  to hold the pressurized canister in a ready-to-fire configuration”, as recited in independent claim 37 and therefore claims 54, have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection Bowman in view of Kaar in view of Cottenden, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785